Citation Nr: 1326196	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-48 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 until October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of the claims file was subsequently transferred to the Columbia, South Carolina RO.

The Board first considered this appeal in March 2013 and reopened the claims for service connection for a low back disability and a skin disability and remanded the claims for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought. As such, this matter is properly returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing in his December 2010 VA Form 9 (Appeal to Board of Veterans' Appeals).  The record reflects the requested videoconference hearing was held in February 2013.  Subsequently, a Board decision in March 2013 reopened the claims and remanded the claims for additional development.  

By letter dated in July 2013, the Veteran was apprised that the Veterans Law Judge who had conducted the February 2013 hearing was no longer employed by the Board.  The Veteran was afforded the opportunity to present testimony at an additional hearing.  By response received in July 2013, the Veteran requested a videoconference hearing. 

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


